Citation Nr: 1521883	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-30 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Esq.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to July 1966.  He died in February 1998 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Nashville, Tennessee, currently has jurisdiction of the claim.

The appellant requested a hearing before the Board in her September 2013 VA Form 9.  She subsequently withdrew this request.  The Board will proceed accordingly.  38 C.F.R. § 20.704 (2014).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as pneumonia, due to or as a consequence of congestive heart failure, due to or as a consequence of congestive cardiomyopathy, due to or as a consequence of atherosclerosis; other significant conditions contributing to death, but not resulting in the underlying cause of death, included hypertension.  

2.  Pneumonia, congestive heart failure, congestive cardiomyopathy, atherosclerosis, and hypertension were not present in service and are not shown to be etiologically related to service; there is no evidence the atherosclerosis and/or cardiovascular-renal diseases, including hypertension, manifested within one year of the Veteran's discharge from active duty service.

3.  There is no evidence to support a finding that the Veteran was exposed to herbicide agents while stationed in Korea or Fort Gordon, Georgia; and no evidence he had service in the Republic of Vietnam.  

4.  A VA examiner provided an opinion that the Veteran's diabetes mellitus contributed to his death, but there is no evidence the diabetes mellitus was etiologically related to service or that it manifested within one year of the Veteran's discharge from active duty service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice was provided to the appellant in a May 2012 letter.   Accordingly, the duty to notify has been fulfilled. 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service and private treatment records have been associated with the claims folder and a medical opinion was obtained in relation to appellant's claim for service connection for the cause of the Veteran's death.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.

Service connection for the cause of the Veteran's death

Dependency and Indemnity Compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the Veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a) (2014).

A Veteran's death may be service connected if the death resulted from a disability incurred or aggravated in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.303(a). T he service-connected disability may be either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A disability is the principal cause of death if it was the immediate or underlying cause of death, or was etiologically related to the death.  38 C.F.R. § 3.312(b).  A disability is a contributory cause of death if it contributed substantially or materially to the cause of death, combined to cause death, aided or lent assistance to producing death.  38 C.F.R. § 3.312(c).

Service connection will be granted if the evidence shows that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge when all the evidence establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

For certain chronic disorders, such as arteriosclerosis; cardiovascular-renal disease, including hypertension; endocarditis (this term covers all forms of valvular heart disease); diabetes mellitus; and Hodgkin's disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include diabetes mellitus, ischemic heart disease, and Hodgkin's disease.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Effective February 24, 2011, VA amended its regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA added a new paragraph to 38 C.F.R. § 3.307 that provides that a Veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv); see also VA Adjudication Procedure Manual, M21-1MR, Part VI, 2.B.6.b.

The Veteran died in February 1998, more than three decades after his discharge from active duty.  As indicated in the death certificate, the cause of death was pneumonia, due to or as a consequence of congestive heart failure, due to or as a consequence of congestive cardiomyopathy, due to or as a consequence of atherosclerosis.  Other significant conditions contributing to death, but not resulting in the underlying cause of death, included hypertension.  

Appellant seeks entitement to service connection for the cause of the Veteran's death.  She asserts that the Veteran was exposed to herbicides/Agent Orange and that he had related illnesses that attributed to his death.  She contends that the Veteran had three of the diseases presumptively linked to such exposure, to include lymphoma, diabetes mellitus, and ischemic heart disease.  See December 2012 notice of disagreement.  In an August 2014 statement, appellant's attorney asserts that the claim was denied in error as VA did not consider the Veteran's exposure to herbicides while stationed at Fort Gordon, Georgia.  The attorney contends that the Veteran's personnel records document that he was stationed there in 1964 and that VA has indicated that Agent Orange was sprayed, stored and/or otherwise utilized at the time the Veteran was stationed there.  The attorney asserts that the cause of the Veteran's death, namely ischemic heart disease, is a presumptive condition linked to exposure to Agent Orange.  The attorney attached a document obtained from a VA website in support of this argument.  

At this juncture, the Board notes that the Veteran's service personnel records document service in Korea between May 10, 1965, and July 25, 1966, which precedes the timeframe during which any presumed exposure to herbicides near the Korean DMZ would have occurred.  In addition, there is no indication that the Veteran had service in the Republic of Vietnam.  See service personnel records; May 2012 VA Form 3101.  As such, there is no indication that the Veteran was exposed to herbicide agents during active duty service.  

The Board has also reviewed the document from a VA website submitted by appellant's attorney in support of the argument that the Veteran was exposed to Agent Orange while stationed at Fort Gordon, Georgia, in 1964.  The website, however, indicates that herbicides were used at this military facility from July 15, 1967, until July 17, 1967, which is after the Veteran's discharge from active duty service and, therefore, not during the time the Veteran was stationed there.  Although the Board acknowledges that it appears helicopter spray tests were conducted in 1964, these tests took place on transmission line right-of-ways by the Georgia Power Company and the Tennessee Valley Authority in collaboration with Fort Detrick to evaluate effectiveness of several commercially available herbicides.  There is no indication these helicopter spray tests took place at Fort Gordon in 1964, as asserted by the attorney.  As such, there is no indication that the Veteran was exposed to herbicide agents during active duty service at Fort Gordon, Georgia.  

While the argument at the crux of appellant's assertions has proven to be without merit, namely because there is no evidence to support a finding that the Veteran was exposed to herbicides during his active duty service, the Board will nonetheless determine whether service connection for the cause of the Veteran's death is otherwise warranted.

Service treatment records are devoid of reference to complaint of, or treatment for, pneumonia, congestive heart failure, congestive cardiomyopathy, atherosclerosis, and/or hypertension.  At the time of the Veteran's June 1966 discharge examination, however, clinical evaluation of his heart was abnormal, and the examiner noted a grade 1 systolic murmer lower sternial border, 3rd interpace after exercise; functional murmer.  See report of medical examination.  

Post-service medical evidence of record submitted by appellant and obtained by VA following appellant's authorization for the release of records document that the Veteran had been diagnosed with congestive heart failure, congestive cardiomyopathy, hypertension, type II diabetes mellitus, and ischemic heart disease, among a myriad of other problems, prior to his death.  See records from Baptist Memorial Hospital and Dr. D.H.I.  A December 1994 discharge summary from Baptist Memorial Hospital indicates that the Veteran had lymphoma in 1975 and underwent splenectomy and radiation therapy, that he had had diabetes mellitus for six years, and that he had had hypertension for greater than 20 years.  There is no indication from these records that any cardiovascular-renal disease, including hypertension, atherosclerosis, lymphoma or diabetes mellitus manifested within one year of the Veteran's July 1966 discharge from active duty service.  

VA obtained a medical opinion in October 2012 to determine whether the Veteran's grade 1 systolic murmur lower sternal border, 3rd interpace after exercise documented on separation examination at least as likely as not substantially or materially contribute to the Veteran's cause of death; whether it combined to cause death; or whether it aided or lent assistance to the production of death.  The VA examiner reported that s/he had been unable to find the actual death certificate.  The examiner also reported that a cardiac catheterization from June 24, 1991, revealed that the mitral valve appeared normal with no mitral regurgitation, that ejection fraction was 0.48, and that there were coronary artery blockages, but the report was incomplete; that the Veteran was hospitalized between November and December 1994 for congestive cardiomyopathy, ischemic heart disease, peptic ulcer disease and esophageal stricture; that the Veteran was admitted on February 26, 1996, and discharged on March 1, 1996, with a diagnosis of congestive cardiomyopathy, ischemic heart disease, COPD, with history of hypertension, diabetes; that in May 1995, he was admitted with unstable angina and echocardiogram showed ejection fraction of 20%; that he was admitted between November and December 1995 with congestive heart failure; and Dr. I. mentioned the Veteran had moderately enlarged left ventricle and severely hypokinetic with ejection fraction estimated to be 10 to 15 percent, moderate tricuspid regurgitation, mild aortic regurgitation, and mild mitral regurgitation by echocardiogram on November 28, 1995.  The examiner also noted the separation physical, which documented a grade 1 systolic murmur lower sternal border, third interspace after exercise; functional murmur.  It was the examiner's opinion that it was less likely than not that the murmer noted on the Veteran's separation examination contributed, caused, or aided or lent assistance to the production of the Veteran's death.  The examiner explained that the Veteran had congestive heart failure and cardiomyopathy with ejection fraction mentioned in the 10 to 15% range along with a history of hypertension and diabetes, which are significant causes of mortality in this Veteran.  The examiner also noted that the functional murmur noted in 1966 did not cause death.  

In an addendum, the October 2012 VA examiner reported that the death certificate was found after s/he had signed off on the report; that the immediate cause of death was pneumonia, due to or as a consequence of congestive heart failure, due to or as a consequence of congestive cardiomyopathy, due to or as a consequence of atherosclerosis; and that other significant condition contributing was hypertension.  The examiner indicated that review of the death certificate did not change the opinion given.

The evidence of record does not support the claim for service connection for the cause of the Veteran's death.  As an initial matter, the Veteran's service treatment records do not show that he developed pneumonia, congestive heart failure, congestive cardiomyopathy, atherosclerosis, or hypertension during service.  Moreover, there is no medical evidence that establishes an etiological relationship between pneumonia, congestive heart failure, congestive cardiomyopathy, atherosclerosis, or hypertension and active service and, as noted above, no evidence that atherosclerosis, any cardiovascular-renal disease, including hypertension, lymphoma, or diabetes mellitus manifested within one year of the Veteran's discharge from active duty service.  Rather, the evidence suggests that hypertension manifested in approximately 1974, that diabetes manifested in approximately 1991, see December 1994 discharge summary from Baptist Memorial Hospital, and that the Veteran's ischemic heart disease and other cardiovascular disorders were diagnosed in the 1990s.  See records from Baptist Memorial Hospital; Dr. D.H.I.  

In addition to the foregoing, there is no indication that the Veteran's lymphoma is related to service and no indication lymphoma contributed to his death.  And while the October 2012 VA examiner provided an opinion that the Veteran's diabetes mellitus contributed to his death, there is no evidence the diabetes mellitus was etiologically related to service.  Finally, the October 2012 VA examiner provided an opinion that the functional murmur noted at the time of the Veteran's 1966 discharge from active duty service did not cause death.  

For the reasons discussed more fully above, the Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  As such, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


